Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2020 has been entered.
b.	Claims 1-14 in the present application are being examined under the pre-AIA  first to invent provisions:
	- claims 3, 8, and 10 are amended
c.	This is a second non final action on the merits based on Applicant’s claims submitted on 03/02/2021.


Response to Arguments

Regarding claims 1-14 previously rejected under 35 U.S.C. § 103(a), Applicant's arguments, see “The Applicant submits that Doppler also fails to disclose the element directed to the interference measurement information indicating the number of directional receive beams used to perform the interference measurements of claims 1 and 8. In particular, Iacono’s statement of “4) an ID of a beam, if the interfering node uses a grid of beams” is not equivalent to nor does it imply “indicating the number of directional receive beams used to perform the interference measurements”, as in claims 1 and 8. The receiving node cannot determine a “number of directional receive beams” from “an ID of a beam”, and therefore Doppler does not disclose this element of claims 1 and 8.” on page 8, filed on 03/02/2021, with respect to U.S. Patent No. 7,433,332 to Golden et al. (hereinafter Golden), in view of U.S. Patent No. 9,105,969 to Kesselman et al. (hereinafter Kesselman), and further in view of U.S. Patent No. 7,574,179 to Barak et al. (hereinafter Barak) and of Doppler et al. US Pub 2008/0070510 (hereinafter “Doppler”), have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Iacono et al. US Pub 2006/0063492 (hereinafter “Iacono”) in view of Golden and Kesselman. See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, and 8-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Golden et al. US Patent 7,433,332 (hereinafter “Golden”), in view of Kesselman et al. US Patent 9,105,969 (hereinafter “Kesselman”), and further in view of Iacono et al. US Pub 2006/0063492 (hereinafter “Iacono”).
Regarding claim 1
Golden discloses a first station (STA) (i.e. “controlling node”, col. 4, lines 47-67) in a mesh network configured to communicate with other STAs (e.g. “participant nodes”) in the mesh network using directional beams (“FIG. 1 illustrates a network 100 in accordance with exemplary embodiments.  The network includes a network operations center 102, an anchor point 104, and a plurality of subscriber nodes 106a-106h (herein referred to as participant nodes).  Participant node 106h can be referred to as a "leaf" participant node because it has only one connection to the network which is used for both transmitting and receiving packets.  Also illustrated in FIG. 1 is a plurality of non-subscribers premises 108a and 108b, the non-subscriber premises are not part of the network.  Each participant node includes an electronically steerable-beam antenna and a participant controller 110 (illustrated in FIG. 1 as a single element), and indoor unit 112 for connection to the customer premises equipment (CPE) such as a computer, telephone and television.” Col. 4, lines 11-26), the first STA comprising:
a transceiver (“antenna/radio elements 302” in Fig. 3); and
a processor (“The controller 304 includes a processor 306 and memory 308.” Col. 7, lines 43-44; Fig. 3), wherein
the transceiver is configured to perform beamforming training with a second STA;
the transceiver is configured to perform interference measurements (“A wireless network with tiered centralized control is provided.  The wireless network includes a controlling node and a plurality of participant nodes.  Each participant node includes an electronically steerable antenna. The plurality of participant nodes report various network information to the controlling node, such as interference and throughput measurements.” [Abstract]), using a directional receive beam, on directional transmit beams (“The plurality of participant nodes report various network information to the controlling node, such as interference and throughput measurements.” [Abstract] and furthermore “The information which each of the plurality of nodes transmits includes the amount of traffic being forwarded by the particular node, a signal-to-noise ratio value of other participant nodes which the particular participant node can "see" (i.e., those participant nodes for which the particular participant node can actually detect signals transmitted by the participant nodes over the ambient noise), and an estimate of the noise present between the particular participant node and the other participant nodes which the particular node can see.” Col. 8, lines 30-38)
Golden does not specifically teach the transceiver is configured to receive a first frame including measurement scheduling information for performing interference measurements between pairs of STAs in the mesh network; and the transceiver is configured to perform interference measurements, using a directional receive beam, on directional transmit beams from the second STA in time slots indicated in the measurement scheduling information.
In an analogous art, Kesselman discloses in Fig. 3 the transceiver is configured to receive a first frame (i.e. “superframe 302” in Fig. 3) including measurement scheduling information (“FIG. 3 illustrates a channel usage model according to an embodiment of the present invention.  The model consists of multiple super-frames 302, 304, and 306.  Each super-frame is divided into multiple time slots for the transmission or reception of information using Time Division Multiple Access (TDMA) technology that typically does not support parallel transmissions.  Super-frame 302 includes a beacon frame 312 and multiple transmission slots 314, 316, 318 allocated for the transmission of data.  Channel time reservations are usually performed for each super-frame by a coordinator and communicated in beacon frame 312.  Any of devices 202-206 and devices 214-216 may be designated as the coordinator.  If devices 202-206 and devices 214-216 are in different WPANs, one of devices 202-206 and one of devices 214-216 may be designated as coordinators (not shown).  Each channel time block is usually allocated for a unidirectional flow (for example, from a transmitting device to a receiving device).” Col. 3, lines 45-61) for performing interference measurements between pairs of STAs in the mesh network (“Table 1 shows a general interference report format for an individual link.  The interference report sent by a device contains one vector per each link where the device is a receiver, which allows the coordinator to infer which channel time blocks are available for a certain link.  Each device reports the interference level regardless of its source, which may in the same or in a different WPAN.  For instance, for the WPAN shown in FIG. 2, two interference reports would be generated by C (for 2 links) and by E (for 1 link).” Col. 4, lines 22-40); and
the transceiver is configured to perform interference measurements, using a directional receive beam (as taught by Golden “antenna pointing direction for receiving packets” col. 6, lines 27-28; see also col. 4, lines 52-60), on directional transmit beams (as taught by Golden “antenna pointing direction for transmitting packets” col. 6, lines 28-29; see also col. 4, lines 52-60) from the second STA in time slots indicated in the measurement scheduling information (“The sending of interference reports can be done on a periodic basis, for example, using time slots per receiver in a specially allocated channel time block that may be located at the end of the super-frame, such as reporting time slot 320.  Alternatively, the reports can be delivered to the coordinator through an out-of-band (OOB) control channel or on a non-periodic basis, for example, when triggered by substantial changes in the interference level or signal quality degradation during a channel time block where the link under consideration is active.  Once the reports reach the coordinator, the necessary updates to the schedule can be done in the subsequent super-frame.  As illustrated, super-frame 304 includes a beacon 322, and multiple transmission slots 324, 326, 328 allocated for the transmission of data, optimized according to interference reports received in time slot 320.  New interference reports are generated by the receivers, sent in time slot 330, and used to optimize scheduling for super-frame 306.” Col. 4, lines 43-59).
Kesselman further discloses in Fig. 3 interference measurement information, the interference measurement information (“As illustrated, super-frame 304 includes a beacon 322, and multiple transmission slots 324, 326, 328 allocated for the transmission of data, optimized according to interference reports received in time slot 320.  New interference reports are generated by the receivers, sent in time slot 330, and used to optimize scheduling for super-frame 306.” Col. 4, lines 54-59) including the measured interference on the directional transmit beams (e.g. multiple transmission slots 314, 316, 318, 324, 326, 328) from the second STA (“For each link in the system, the receiver informs the coordinator about the interference level (noise strength or power) experienced during all channel time blocks scheduled for reception.  For active channel time blocks, the receiving device monitors an experienced SNR (Signal-to-Noise Ratio) and later informs the coordinator of monitored levels.” Col. 4, lines 13-22,

    PNG
    media_image1.png
    250
    499
    media_image1.png
    Greyscale

 (“Table 1 shows a general interference report format for an individual link.  The interference report sent by a device contains one vector per each link where the device is a receiver, which allows the coordinator to infer which channel time blocks are available for a certain link.  Each device reports the interference level regardless of its source, which may in the same or in a different WPAN.  For instance, for the WPAN shown in FIG. 2, two interference reports would be generated by C (for 2 links) and by E (for 1 link).” Col. 4, lines 22-42)

    PNG
    media_image2.png
    250
    562
    media_image2.png
    Greyscale

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Golden’s method of partitioning a mesh network into clusters, to include Kesselman’s mechanism to avoid interference in mmWave WPANs, in order to use directional antennae to minimize interference and improve transmission scheduling (Kesselman, Col. 4, lines 3-12).
Golden and Kesslman do not specifically teach generate interference measurement information, the interference measurement information indicating the number of directional receive beams used to perform the interference measurements.
In an analogous art, Iacono discloses generate interference measurement information (“A method for taking measurements with a smart antenna in a wireless communication system having a plurality of STAs begins by sending a measurement request from a first STA to a second STA.  At least two measurement packets are transmitted consecutively from the first STA to the second STA, each measurement packet being transmitted using a different antenna beam.  The second STA receives each measurement packet and performs measurements on each measurement packet.  The second STA generates a measurement report based on the measurement results and sends the measurement report to the first STA.  The first STA selects an antenna beam direction based on the measurement report.” [0007]), the interference measurement information indicating the number of directional receive beams (“During the SIFS, STA1 502 changes its receive beam, such that each of the packets 512.sub.1 .  . . 512.sub.n is received on a different beam.  STA1 502 then uses the received signal strength of each packet 512 to select the correct beam.” [0026] and furthermore “If all of the packets have not been transmitted, then STA1 changes its receive beam (step 414).” [0025]; “FIG. 3 shows a measurement report packet 300 in accordance with the present invention.  The measurement report packet 300 includes sequence information 302 (the sequence number of the packet), antenna information 304 (i.e., antenna identity information), the measured RSSI value 306, and the measured SNR value 308.” [0022]) used to perform the interference measurements (“STA1 502 sends a measurement request packet 506 to STA2 504.  STA2 504 waits for a SIFS 508 before sending an ACK 510 in response to the measurement request packet 506.  STA2 504 then sends multiple measurement packets 512.sub.1 .  . . 512.sub.n consecutively, each measurement packet 512 being separated by a SIFS 514.  During the SIFS, STA1 502 changes its receive beam, such that each of the packets 512.sub.1 .  . . 512.sub.n is received on a different beam.  STA1 502 then uses the received signal strength of each packet 512 to select the correct beam.” [0026])
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Golden’s method of partitioning a mesh network into clusters, as modified by Kesselman, to include Iacono’s method for taking measurements with a smart antenna in a (Iacono [0006-0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Iacono’s techniques for managing interference among nodes in a wireless network into Golden’s method of partitioning a mesh network into clusters since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Golden, as modified by Kesselman and Iacono, previously discloses the first STA of claim 1, wherein:
Golden further discloses the transceiver is configured to transmit, to the second STA, the measurement scheduling information (“The sending of interference reports can be done on a periodic basis, for example, using time slots per receiver in a specially allocated channel time block that may be located at the end of the super-frame, such as reporting time slot 320.  Alternatively, the reports can be delivered to the coordinator through an out-of-band (OOB) control channel or on a non-periodic basis, for example, when triggered by substantial changes in the interference level or signal quality degradation during a channel time block where the link under consideration is active.  Once the reports reach the coordinator, the necessary updates to the schedule can be done in the subsequent super-frame.  As illustrated, super-frame 304 includes a beacon 322, and multiple transmission slots 324, 326, 328 allocated for the transmission of data, optimized according to interference reports received in time slot 320.  New interference reports are generated by the receivers, sent in time slot 330, and used to optimize scheduling for super-frame 306. By optimizing scheduling based on interference reporting, the disclosed scheme provides efficient spatial reuse and allows non-interfering concurrent transmissions of devices in neighboring WPANs or within the same WPAN.  It also increases the capacity and the overall throughput of an mmWave WPAN in a high-density environment and allows prompt adjusting of the super-frame schedule if the interference level changes.  Further, the proposed scheme supports heterogeneous environments, where devices may have different antenna types and is amenable to efficient implementation because it is based on a simple centralized algorithm.” col. 4, lines 43-67).

Regarding claim 3 (Currently amended)
Golden, as modified by Kesselman and Iacono, previously discloses the first STA of claim 1, wherein:
Golden further discloses the processor is configured to generate a measurement report (e.g. new antenna pointing direction) based on the interference measurements of the directional transmit beams from the second STA (“The plurality of participant nodes report various network information to the controlling node, such as interference and throughput measurements.” [Abstract]); and
the transceiver is configured to transmit the measurement report (“Using stored information about the network topology, including the amount of power being used to transmit between participant nodes and the information received over the control channel, the controlling node determines whether throughput, i.e., the amount of bandwidth and delay, can be optimized by reconfiguring the network (step 440).  If the controlling node determines that the network topology is already optimized for throughput, ("No" path out of decision step 440), then the controlling node continues to receive information from each of the plurality of participant nodes (step 430). If the controlling node determines that reconfiguration of the network would optimize throughput, ("Yes" path out of decision step 440), then the controlling node reconfigures the network by providing new antenna pointing directions to at least two participant nodes.  The new antenna pointing directions are provided to two nodes because one node must use a new antenna pointing direction for transmission and a corresponding participant node must use a new antenna pointing direction to receive the transmission. Alternatively, or additionally, the controlling node can reconfigure the network by adjusting transmission power levels of one or more of the participant nodes.  If the network provides at least two physical channels, e.g., two separate frequency bands, the controlling node can reconfigure the network by instructing at least two participant nodes to change physical channels.” Col. 8, line 44 to col. 9, line 2).

Regarding claim 4
Golden, as modified by Kesselman and Iacono, previously discloses the first STA of claim 3, wherein the measurement report includes at least one of the following:
Golden further discloses a reception beam direction (“antenna pointing direction for receiving packets” col. 6, lines 27-28; see also col. 4, lines 52-60), a transmit beam direction (“antenna pointing direction for transmitting packets” col. 6, lines 28-29; see also col. 4, lines 52-60),
an identifier of a transmitting node (“The participant node determines whether it has received authorization from the controlling node to connect to the new node (step 640).  When a new node is placed into the network the node ID of the new node is stored in the controlling node to provide security to the network by allowing only those nodes which are authorized to be a part of the network.  Only those nodes which have their node ID stored in the controlling node are allowed to become a part of the network.” col. 10, lines 39-44)
a reception beam identifier, and a transmit beam identifier (“If the controlling node determines that reconfiguration of the network would optimize throughput, ("Yes" path out of decision step 440), then the controlling node reconfigures the network by providing new antenna pointing directions to at least two participant nodes.  The new antenna pointing directions are provided to two nodes because one node must use a new antenna pointing direction for transmission and a corresponding participant node must use a new antenna pointing direction to receive the transmission.” Col. 8, lines 55-63).
Kesselman further discloses an interference level (Table 1), a measurement time slot (“If device 100 is a coordinator, that is, a device that coordinates time slot allocation within a network, device 100 may include a scheduler that performs various functions, for example, optimizing a super-frame schedule to minimize interference among devices and maximize network bandwidth.” Col. 2, lines 64-67 and furthermore “The sending of interference reports can be done on a periodic basis, for example, using time slots per receiver in a specially allocated channel time block that may be located at the end of the super-frame, such as reporting time slot 320.  Alternatively, the reports can be delivered to the coordinator through an out-of-band (OOB) control channel or on a non-periodic basis, for example, when triggered by substantial changes in the interference level or signal quality degradation during a channel time block where the link under consideration is active.  Once the reports reach the coordinator, the necessary updates to the schedule can be done in the subsequent super-frame.  As illustrated, super-frame 304 includes a beacon 322, and multiple transmission slots 324, 326, 328 allocated for the transmission of data, optimized according to interference reports received in time slot 320.  New interference reports are generated by the receivers, sent in time slot 330, and used to optimize scheduling for super-frame 306.” Col. 4, lines 43-59).

Regarding claim 5
Golden, as modified by Kesselman and Iacono, previously discloses the first STA of claim 1 
Golden further discloses further comprising a plurality of highly directional antennas, wherein the transceiver (as part of the controlling node) is configured to communicate with other STAs in the mesh network over directional transmit and receive beams using the plurality of highly directional antennas (“Each participant node includes an electronically steerable-beam antenna and a participant controller 110 (illustrated in FIG. 1 as a single element)” col. 4, lines 21-24 and furthermore “The controlling node provides each participant node 106a-106h with a direction for the electronically steerable-beam antenna to receive information from downstream participant nodes and a direction for the electronically steerable-beam antenna to transmit information upstream to participant nodes or the controlling node.  The controlling node can also provide a second and third set of upstream and downstream directions for each of the plurality of participant nodes 106a-106h.  Spatial reuse is achieved by providing antenna pointing directions from a controlling node to the participant nodes which creates bandwidth density by reducing self-interference from other nodes which are not part of a dynamically defined spatial subnet. Moreover, the centralized control of antenna pointing directions provides self-healing and interference avoidance functions, and results in optimized Layer-1 network performance.” Col. 4, lines 52-67).

Regarding claim 6
Golden, as modified by Kesselman and Iacono, previously discloses the first STA of claim 1, 
Kesselman further discloses wherein the transceiver is configured to perform interference measurements (“If device 100 is a coordinator, that is, a device that coordinates time slot allocation within a network, device 100 may include a scheduler that performs various functions, for example, optimizing a super-frame schedule to minimize interference among devices and maximize network bandwidth.” Col. 2, lines 64-67), using a plurality of different directional receive beams, on the directional transmit beams (“the use of directional antennas (such as a beamforming antenna, a sectorized antenna, or a fixed beam antenna) has been envisioned as useful for 60 GHz applications” col. 1, lines 24-27) from the second STA in time slots indicated in the measurement scheduling information (“The sending of interference reports can be done on a periodic basis, for example, using time slots per receiver in a specially allocated channel time block that may be located at the end of the super-frame, such as reporting time slot 320.  Alternatively, the reports can be delivered to the coordinator through an out-of-band (OOB) control channel or on a non-periodic basis, for example, when triggered by substantial changes in the interference level or signal quality degradation during a channel time block where the link under consideration is active.  Once the reports reach the coordinator, the necessary updates to the schedule can be done in the subsequent super-frame.  As illustrated, super-frame 304 includes a beacon 322, and multiple transmission slots 324, 326, 328 allocated for the transmission of data, optimized according to interference reports received in time slot 320.  New interference reports are generated by the receivers, sent in time slot 330, and used to optimize scheduling for super-frame 306.” Col. 4, lines 43-59).

Regarding claim 8 (Currently Amended)
 	A method, performed by a first station (STA) in a mesh network, for communicating with other STAs in the mesh network using directional beams, the method comprising:
performing beamforming training with a second STA;
receiving a first frame including measurement scheduling information for performing interference measurements between pairs of STAs in the mesh network; and
performing interference measurements, using a number of directional receive beams, on directional transmit beams from the second STA in time slots indicated in the measurement scheduling information; and
generating interference measurement information, the interference measurement information including the measured interference on the directional transmit beams from the second STA and indicating the number of directional receive beams used to perform the interference measurements.
The scope and subject matter of method claim 8 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 8 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 9
The method of claim 8, further comprising:
transmitting, to the second STA, the measurement scheduling information.
The scope and subject matter of method claim 9 is drawn to the method of using the corresponding apparatus claimed in claim 2. Therefore method claim 9 corresponds to apparatus claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 10 (Currently Amended)
The method of claim 8, further comprising:
generating a measurement report based on the interference measurements of the directional transmit beams from the second STA; and
transmitting the measurement report.
The scope and subject matter of method claim 10 is drawn to the method of using the corresponding apparatus claimed in claim 3. Therefore method claim 10 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 11
The method of claim 10, wherein the measurement report includes at least one of the following: an interference level, a reception beam direction, an identifier of a transmitting node, a transmit beam direction, a measurement time slot, a reception beam identifier, or a transmit beam identifier.
The scope and subject matter of method claim 11 is drawn to the method of using the corresponding apparatus claimed in claim 4. Therefore method claim 11 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 12
The method of claim 8 further comprising communicating with other STAs in the mesh network over directional transmit and receive beams using a plurality of highly directional antennas.
The scope and subject matter of method claim 12 is drawn to the method of using the corresponding apparatus claimed in claim 5. Therefore method claim 12 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 13
The method of claim 8, further comprising:
performing interference measurements, using a plurality of different directional receive beams, on the directional transmit beams from the second STA in time slots indicated in the measurement scheduling information.
The scope and subject matter of method claim 13 is drawn to the method of using the corresponding apparatus claimed in claim 6. Therefore method claim 13 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Golden, in view of Kesselman and Iacono, and further in view of Barak et al. US Patent 7,574,179 (hereinafter “Barak”).
Regarding claim 7
Golden, as modified by Kesselman and Iacono, previously discloses the first STA of claim 1, wherein:
Golden further discloses the transceiver is configured to receive interference reports from a plurality of neighboring nodes (“The plurality of participant nodes report various network information to the controlling node, such as interference and throughput measurements.” [Abstract]); and
Golden/Kesselman/Iacono do not specifically teach that identify, based on the interference reports, at least one neighboring node from the plurality of neighboring nodes that creates interference above a predetermined threshold, the processor is configured to add the at least one neighboring node to an interference neighbor list.
In an analogous art, Barak discloses an interference mitigation mechanism to minimize interference that identify, based on the interference reports (as taught by Golden), at least one neighboring node from the plurality of neighboring nodes that creates interference (i.e. list of interferers) above a predetermined threshold (“The feeder node monitors interference estimations on all the links and decides if interference above a pre-set threshold exists.  The feeder node analyzes the interference map to identify common interference source(s)--which are strong interferers affecting at least one other "victim" link within the cluster.” Col. 17, lines 9-12) and to add the at least one neighboring node (i.e. “the feeder node updates a cluster interference map”) to an interference neighbor list (“the feeder node, according to interference reported by each node in the cluster, can produce an interference map indicating the interference caused by each link on the other links” col. 13, lines 26-28 and furthermore “The process is managed by the feeder node and is described below: The feeder node periodically polls every node within the cluster and requests an interference estimation of each node due to other nodes.  Thus, in FIG. 11a, the feeder F requests SINR reports from the other four access points in the cluster, AP1, AP2, AP3 and AP4.  This data is analyzed, and the feeder node updates a cluster interference map, which includes cluster deployment topology and routes with their interference maps.” Col. 17, lines 1-9).
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Golden’s method of partitioning a mesh network into clusters, as modified by Kesselman and Iacono, to include Barak’s interference mitigation mechanism, in order to use adapted beamforming to minimize interference and improve transmission scheduling (“a controller in each node adapted and configured for control and coordination of the transceivers and associated modems, and an interference mitigation mechanism implemented by the controller to improve quality of transmission and minimize interference within the cluster during multiple concurrent transmissions.” Barak, Col. 3, lines 64-67). Thus, a person of ordinary skill would have appreciated the ability to incorporate Barak’s interference mitigation mechanism into Golden’s method of partitioning a mesh network into clusters since the claimed invention is merely a combination of old elements, and in the 

Regarding claim 14
The method of claim 8, further comprising:
receiving interference reports from a plurality of neighboring nodes; and
identifying, based on the interference reports, at least one neighboring node from the plurality of neighboring nodes that creates interference above a predetermined threshold; and
adding the at least one neighboring node to an interference neighbor list.
The scope and subject matter of method claim 14 is drawn to the method of using the corresponding apparatus claimed in claim 7. Therefore method claim 14 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411 
/JAE Y LEE/Primary Examiner, Art Unit 2466